Upon consideration of the petition filed on the 13th day of December 2007 by Plaintiff in this matter for rehearing, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 23rd day of January 2008."
Upon consideration of the alternative petition filed by Plaintiff on the 13th day of December 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of January 2008."